DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-2, 8, 11-12, and 18 is/are objected to because of the following informalities:
Claim 1, line 6: “electro-chemical based analytical test strip” should be “electrochemical-based analytical test strip”
Claim 1, lines 14-15: “the least one sensed electrode voltage” should be “the at least one sensed electrode voltage”
Claim 2, line 2: “an analog to digital converter (DAC)” should be “a digital to analog converter (DAC).”  It is also supported by the disclosure of the specification: “via an electrode bias drive circuit block 114 (for example, via a DAC serving as an electrode bias drive circuit block) (Specification, [0038] lines 3-5).
Claim 8, line 2: “are electrically connected to” should be “is electrically connected to”
Claim 11, lines 1-2: “In combination, a hand-held test meter for use with an electrochemical-based analytical test strip” should be “A combination of a hand-held test meter and an electrochemical-based analytical test strip”
Claim 11, line 6: “electro-chemical based analytical test strip” should be “electrochemical-based analytical test strip”
Claim 11, lines 14-15: “the least one sensed electrode voltage” should be “the at least one sensed electrode voltage”
Claim 12, line 2: “an analog to digital converter (DAC)” should be “a digital to analog converter (DAC).”  It is also supported by the disclosure of the specification: “via an electrode bias drive circuit block 114 (for example, via a DAC serving as an electrode bias drive circuit block) (Specification, [0038] lines 3-5).
Claim 18, line 2: “are electrically connected to” should be “is electrically connected to”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an electro-chemical based analytical test strip” in line 6.  It is unclear whether this electro-chemical based analytical test strip is the same as “the electrochemical-based analytical test strip” in the claim.  It is suggested to be “the electrochemical-based analytical test strip.”
All subsequent dependent claims 2-3 are rejected for their dependencies on rejected base claim 1.
Claim 2 recites “the electrode bias circuit block” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the electrode bias drive circuit block.”
Claim 4 recites “at least one electrode” in lines 6 and 7, and “a plurality of electrodes” in line 10.  It is unclear whether they are the same or not.  It is suggested to change “at least one electrode” to “a plurality of electrodes” in line 6, “the at least one electrode” to “the plurality of electrodes” in line 7, and “a plurality of electrodes” to “the plurality of electrodes” in line 10.
All subsequent dependent claims 5-10 are rejected for their dependencies on rejected base claim 4.
Claim 8 recites “the plurality of voltage sensing connections” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one voltage sensing connection.”
Claim 8 recites “the electrodes” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the plurality of electrodes.”
Claim 8 recites “a distance of less than 10 mm” in line 3.  It is unclear which distance, i.e., the starting point and the ending point, refers to.
Claim 9 recites “the plurality of voltage sensing connections” in lines 1-2 and “an electrode voltage sensing track” in line 3.  There is insufficient antecedent basis for the limitation “the plurality of voltage sensing connections” in the claim.  It is also unclear what “the plurality of voltage sensing connections” refers to.  In Figure 2, it appears that “at least one voltage electrode sensing connection” refers to 14d,e,f, which are connecting points, and thus the at least one voltage electrode sensing connection would not include “an electrode voltage sensing track” and “an electrode voltage sensing pad” as recited in claim 9.  Moreover, it is unclear whether the electrode voltage sensing track is the same as one of the at least one electrode voltage sensing connection track recited in claim 4.  In Fig. 2, it appears that both “at least one electrode voltage sensing connection track” in claim 4 and “an electrode voltage sensing track” refer to 14g as shown in Fig. 2.
Subsequent dependent claim 10 is rejected for its dependency on rejected base claim 9.
Claim 10 recites “the associated electrode” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “ an electro-chemical based analytical test strip” in line 6.  It is unclear whether this electro-chemical based analytical test strip is the same as “an electrochemical-based analytical test strip” in the claim.  It is suggested to be “the electrochemical-based analytical test strip.”
All subsequent dependent claims 12-20 are rejected for their dependencies on rejected base claim 11.
Claim 12 recites “the electrode bias circuit block” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the electrode bias drive circuit block.”
Claim 14 recites “at least one electrode” in lines 5 and 6, and “a plurality of electrodes” in line 9.  It is unclear whether they are the same or not.  It is suggested to change “at least one electrode” to “a plurality of electrodes” in line 5, “the at least one electrode” to “the plurality of electrodes” in line 6, and “a plurality of electrodes” to “the plurality of electrodes” in line 10.
All subsequent dependent claims 15-20 are rejected for their dependencies on rejected base claim 14.
Claim 18 recites “the plurality of voltage sensing connections” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one voltage sensing connection.”
Claim 18 recites “the electrodes” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the plurality of electrodes.”
Claim 18 recites “a distance of less than 10 mm” in line 3.  It is unclear which distance, i.e., the starting point and the ending point, refers to.
Claim 19 recites “the plurality of voltage sensing connections” in lines 1-2 and “an electrode voltage sensing track” in line 3.  There is insufficient antecedent basis for the limitation “the plurality of voltage sensing connections” in the claim.  It is also unclear what “the plurality of voltage sensing connections” refers to.  In Figure 2, it appears that “at least one voltage electrode sensing connection” refers to 14d,e,f, which are connecting points, and thus the at least one voltage electrode sensing connection would not include “an electrode voltage sensing track” and “an electrode voltage sensing pad” as recited in claim 9.  Moreover, it is unclear whether the electrode voltage sensing track is the same as one of the at least one electrode voltage sensing connection track recited in claim 4.  In Fig. 2, it appears that both “at least one electrode voltage sensing connection track” in claim 4 and “an electrode voltage sensing track” refer to 14g as shown in Fig. 2.
Subsequent dependent claim 20 is rejected for its dependency on rejected base claim 19.
Claim 20 recites “the associated electrode” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malecha (U.S. Patent Pub. 2014/0284223) in view of Joseph (WO 2006/074927).
Regarding claim 1, Malecha teaches a hand-held test meter (Fig. 1; [0045] line 1: a test meter 200) for use with an electrochemical-based analytical test strip (Fig. 1; [0047] lines 1-2: test meter 200 can be turned on by inserting a test strip 100; [0189] lines 2-3: electrochemical-based analytical test strip) in the determination of an analyte in a bodily fluid sample ([0045] lines 1-2: for testing analyte (e.g., glucose) levels in the blood of an individual), the hand-held test meter comprising: 
a housing (Fig. 1; [0069] lines 7-8: the analyte meter 200 has a housing); 
a strip port connector (Fig. 1; [0047] lines 2-3: a strip port connector 220) disposed at least partially within the housing (Fig. 1: indicating the test strip port connector 220 disposed partially within the housing) and configured to receive an electro-chemical based analytical test strip ([0047] lines 1-3: by inserting a test strip 100 into a strip port connector 220); 
a micro-controller disposed in the housing and configured to generate a micro-controller command signal (Fig. 2A; [0049] lines 2-4: test meter 200 may include a processor 300, e.g., a microcontroller), the micro-controller comprising an analog to digital signal converter input (Fig. 2A: indicating the processor 300 comprising A/D converter 316); 
an electrode bias drive circuit block disposed in the housing and configured to generate a bias drive signal based on the micro-controller command signal (Fig. 2B: block of “supply voltage”; Fig. 14; [0194] lines 2-3: signal generation sub-block 120); and 
an automatic bias drive adjustment circuit block disposed in the housing (Fig. 14; [0194] lines 3-7: low pass filter sub-block 122, optional calibration load block 126, transimpedance amplifier sub-block 128, and a phase detector sub-block 130) and configured to receive at least one sensed electrode voltage (Fig. 14; [0198] lines 1-2: the signal generated by signal generation sub-block 120 is communicated to dual low pass filter sub-block 122) and to adjust a bias drive signal from the electrode bias drive circuit block based on the least one sensed electrode voltage to create an adjusted bias drive signal (Fig. 14; [0202] lines 1-4: the current produced by driving the signal across the sample cell is picked-up by transimpedance amplifier sub-block 128 and converted into a voltage signal for communication to phase detector sub-block 130), wherein the automatic bias drive adjustment circuit block comprises: 
a first difference amplifier (Fig. 14: low pass filter sub-block 122; Fig. 17: amplifier IC4 or IC5) configured to provide the at least one sensed electrode voltage (Fig. 17: output of the low pass filter sub-block 122; [0198] lines 3-4: which is configured to convert the square wave signal to a sine wave signal of a predetermined frequency);
a trans-impedance amplifier (Fig. 14: transimpedance amplifier sub-block 128; Fig. 16-17: amplifier IC3 or IC 9) configured to both drive the adjusted bias drive signal and to measure at least one sensed electrode current (Fig. 16-17: TIA INPUT to TIA-OUT; [0202] lines 1-4: the current produced by driving the signal across the sample cell is picked-up by transimpedance amplifier sub-block 128 and converted into a voltage signal for communication to phase detector sub-block 130); 
a resistor across the trans-impedance amplifier (Fig. 16-17: indicating a resistor R10 across IC3 or a resistor R12 across IC9); and 
a second difference amplifier (Fig. 14: a phase detector sub-block 130; Fig. 17: HCT-phase-measurement +buffer: amplifier IC 12 or IC 13) configured to provide a measurement of the voltage across the resistor to the output of the trans-impedance amplifier (Fig. 17: indicating TIA-OUT is the input of HCT-phase-measurement +buffer block), wherein the trans-impedance amplifier is further configured to feed into the analog to digital converter input of the micro-controller (Fig. 14: indicating the output of the phase detector sub-block 130 is fed into the microcontroller block; Fig. 2B: indicating the analogue interface 306 is between the strip port connector, inserted by the test strip, and the processor 300; since the signal generated in the test strip is analog and the signal in the processor is digital, the signal fed into the microcontroller block must be converted from analog to digital for processing in the processor).

Malecha does not explicitly disclose an error amplifier configured to compare the at least one sensed electrode voltage to the generated bias drive signal.
However, Joseph teaches a test strip 800 (Fig. 8; page 14, para. 2, lines 1, 5) including a working sense line 826a,c,b and a counter sense line 224a,c,b for respective electrodes 814a, 216a (Fig. 8; page 18, para. 4, lines 8-11).  Correspondingly, the electrode compensation circuit 900 (Fig. 9; page 14, last para. lines 1-2) includes a current-to-voltage amplifier 310 (page 14, last line to page 15, line 1), a second input of the operational amplifier 320 coupled to an output of operational amplifier 910 (page 15, para. 2, lines 4-5).  Operational amplifier 320 adjusts its output until the voltage appearing at its second input is equal to the commanded voltage appearing at its first input (page 15, para. 3, lines 1-3), so that any parasitic resistance in counter sense line 224 or working sense line 826 will not cause a potential drop, and the voltage appearing across the inputs of operational amplifier 910 is substantially the same as the voltage across the measurement cell (page 15, para. 3, lines 6-8).  Thus, Joseph teaches an error amplifier (Fig. 9: amplifier 320) configured to compare the at least one sensed electrode voltage to the generated bias drive signal (page 15, para. 3, lines 1-3, 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malecha by incorporating the error amplifier into the microcontroller as taught by Joseph because the error amplifier would avoid the potential drop caused by parasitic resistance in counter sense line and working sense line (page 15, para. 3, lines 6-7), and ensures the voltage appearing across the inputs of operational amplifier is substantially the same as the voltage across the measurement cell (page 15, para. 3, lines 7-8).  The combination of Malecha and Joseph would necessarily result in the trans-impedance amplifier using the output of the error amplifier to drive the adjusted bias drive signal and to measure at least one sensed electrode current.

Regarding claim 2, Malecha teaches the electrode bias circuit block (Fig. 14: signal generation sub-block 120) is a digital to analog converter (DAC) ([0195] lines 10-12: microcontroller 112 employing an A/D converter to measure voltages received from a phase-detector sub-block; thus the signal to be processed in microcontroller is digital and the signal generated from the analytical test strip sample cell interface sub-block 124 is analog, so that the signal generation sub-block 120 would be a digital to analog converter DAC).

Regarding claim 3, Malecha teaches the hand-held test meter (Fig. 1; [0047] line 1: test meter 200) is configured for the determination of glucose in a whole blood sample ([0045] lines 1-2: for testing analyte (e.g., glucose) levels in the blood of an individual) applied to the electrochemical-based analytical test strip ([0047] lines 1-2: test meter 200 can be turned on by inserting a test strip 100).
 
Regarding claims 4 and 9, Malecha teaches an electrochemical-based analytical test strip (Fig. 1, 3A; [0047] lines 1-2: a test strip 100) for use with a hand-held test meter (Fig. 1; [0047] lines 1-2: test meter 200 can be turned on by inserting a test strip 100) in the determination of an analyte in a bodily fluid sample ([0045] lines 1-2: a test meter 200 for testing analyte (e.g., glucose) levels in the blood of an individual), the electrochemical-based analytical test strip comprising: 
an electrically insulating base layer (Fig. 3A; [0051] line 3: a substrate 5; [0052] lines 19-21: substrate 5 can be in the form of a polyester sheet such as a polyethylene tetraphthalate (PET) material, which is electrically insulating); 
a patterned electrically conductive layer (Fig. 3A; [0051] lines 4-5: a first conductive layer 50 which can also be referred to as electrode layer 50) disposed on the electrically insulating base layer (Fig. 3A; [0051] lines 3-4: disposed on substrate 5 can be a first conductive layer 50) and including at least one electrode (Fig. 3A; [0051] line 13: the electrodes 10, 12, and 14; here the electrode layer 50 having characteristic structures of the electrodes is deemed to be patterned); 
an enzymatic reagent layer (Fig. 3A; [0051] line 6: reagent layers 22a and 22b) disposed on the at least one electrode ([0051] lines 13-14: the electrodes 10, 12, and 14 are disposed for contact with the reagent layer 22a and 22b; Fig. 3A: indicating the reagent layers disposed on the electrodes); 
a patterned spacer layer ([0051] line 5: an insulation layer 16; Fig. 3A: showing the insulation layer 16 is patterned); and 
a top layer (Fig. 3A; [0051] lines 6-8: an adhesive layer 60, a hydrophilic layer 70, and a top layer 80 forming a cover 94; here the cover 94 is deemed to be the top layer), wherein the patterned electrically conductive layer (Fig. 3A: electrode layer 50) includes:
a plurality of electrodes (Fig. 3A; [0051] line 13: the electrodes 10, 12, and 14);
a plurality of electrode tracks (Fig. 3A; [0054] lines 6-8: a first working electrode track 8, a second working electrode track 9, a reference electrode track 7).

Malecha does not explicitly disclose at least one electrode voltage sensing connections configured to sense electrode voltage of at least one of the plurality of electrodes; at least one electrode voltage sensing connection track configured for operable communication of a sensed electrode voltage to the hand-held test meter (claim 4) or each of the plurality of voltage sensing connections includes: an electrode voltage sensing track; and an electrode voltage sensing pad (claim 9).
However, Joseph teaches a test strip 1200 (Fig. 12; page 18, para. 4, line 2) including a working sense line 826 and a counter sense line 224 that have respective points 1206, 1208 where they intersect respective electrodes 814a, 216a, (Fig. 12; page 18, para. 4, lines 2-3 to page 19, para. 1, line 1).  The sensing lines 224, 826 enable interrogation of the electrodes 216a, 814a and associated fingers for structural defects; if a defect is found, it can be compensated for or it can be indicated and the test strip 1200 can be disposed of and a new one used; this helps to eliminate errors in the measurement of the desired characteristic of the fluid sample (page 19, para. 2, lines 1-5).  Thus, Joseph teaches at least one electrode voltage sensing connections (respective points 1206, 1208) configured to sense electrode voltage of at least one of the plurality of electrodes (page 19, para. 1, lines 9-10); at least one electrode voltage sensing connection track (sensing lines 224, 826) configured for operable communication of a sensed electrode voltage to the hand-held test meter (page 19, para. 2, lines 1-5), and the electrode sensing connection track includes an electrode voltage sensing track (Fig. 12: 224c, 826c) and an electrode voltage sensing pad (Fig. 12: 224b and 826b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malecha by incorporating the sensing lines as taught by Joseph because the sensing lines enable interrogation of the electrodes and compensate for defects to eliminate errors in the measurement of the desired characteristic of the fluid sample (page 19, para. 2, lines 1-5).  

Regarding claim 5, Malecha teaches the plurality of electrodes includes:
a first working electrode (Fig. 3A; [0054] lines 2-3: a first working electrode 12);
a second working electrode (Fig. 3A; [0054] line 3: a second working electrode 14); and
a reference electrode (Fig. 3A; [0054] line 2: a reference electrode 10).

Regarding claim 6, Malecha and Joseph disclose all limitations of claim 5 as applied to claim 5.  Joseph further teaches a first electrode voltage sensing connection (point 1208) in electrical connection with the first working electrode (Fig. 12: indicating point 1208 in electrical connection with the electrode 216a); and a third electrode voltage sensing connection (point 1206) in electrical connection with the reference electrode (Fig. 12: indicating point 1208 in electrical connection with the electrode 814a).  
Malecha and Joseph do not explicitly disclose a second electrode voltage sensing connection in electrical connection with the second working electrode.
However, Joseph teaches two sense lines 826 and 224 for respective two electrode 814a and 216a at respective points 1206 and 1208 (Fig. 12; page 18, para. 4, lines 2-3 to page 19, para. 1, line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malecha and Joseph by incorporating the sensing line to the second working electrode as those two sensing lines to the two electrodes as suggested by Joseph because the sensing lines enable interrogation of the electrodes and compensate for defects to eliminate errors in the measurement of the desired characteristic of the fluid sample (page 19, para. 2, lines 1-5).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 7, Malecha teaches the patterned electrically conductive layer (Fig. 3A: conductive layer 50) comprises a carbon-containing material ([0053] lines 3-4: conductive layer 50 can be made from a carbon ink that is screen-printed onto substrate 5).

Regarding claim 10, the designation “wherein a voltage drop of the electrode voltage sensing track is insignificant in comparison to a voltage drop at the associated electrode” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Malecha in view of Joseph teaches all structural limitations of the presently claimed electrochemical-based analytical test strip, and thus the sensing lines having the electrode voltage sensing track would have an insignificant voltage drop in comparison to that of the electrode.

Regarding claim 11, Malecha teaches in combination, a hand-held test meter (Fig. 1; [0047] line 1: test meter 200) for use with an electrochemical-based analytical test strip ([0047] lines 1-2: test meter 200 can be turned on by inserting a test strip 100; [0189] lines 2-3: electrochemical-based analytical test strip) in the determination of an analyte in a bodily fluid sample ([0045] lines 1-2: for testing analyte (e.g., glucose) levels in the blood of an individual), in which the hand-held test meter comprising: 
a housing (Fig. 1; [0069] lines 7-8: the analyte meter 200 has a housing); 
a strip port connector (Fig. 1; [0047] lines 2-3: a strip port connector 220) disposed at least partially within the housing (Fig. 1: indicating the test strip port connector 220 disposed partially within the housing) and configured to receive an electro-chemical based analytical test strip ([0047] lines 1-3: by inserting a test strip 100 into a strip port connector 220); 
a micro-controller disposed in the housing and configured to generate a micro-controller command signal (Fig. 2A; [0049] lines 2-4: test meter 200 may include a processor 300, e.g., a microcontroller), the micro-controller comprising an analog to digital signal converter input (Fig. 2A: indicating the processor 300 comprising A/D converter 316); 
an electrode bias drive circuit block disposed in the housing and configured to generate a bias drive signal based on the micro-controller command signal (Fig. 2B: block of “supply voltage”; Fig. 14; [0194] lines 2-3: signal generation sub-block 120); and 
an automatic bias drive adjustment circuit block disposed in the housing (Fig. 14; [0194] lines 3-7: low pass filter sub-block 122, optional calibration load block 126, transimpedance amplifier sub-block 128, and a phase detector sub-block 130) and configured to receive at least one sensed electrode voltage (Fig. 14; [0198] lines 1-2: the signal generated by signal generation sub-block 120 is communicated to dual low pass filter sub-block 122) and to adjust a bias drive signal from the electrode bias drive circuit block based on the least one sensed electrode voltage to create an adjusted bias drive signal (Fig. 14; [0202] lines 1-4: the current produced by driving the signal across the sample cell is picked-up by transimpedance amplifier sub-block 128 and converted into a voltage signal for communication to phase detector sub-block 130), wherein the automatic bias drive adjustment circuit block comprises: 
a first difference amplifier (Fig. 14: low pass filter sub-block 122; Fig. 17: amplifier IC4 or IC5) configured to provide the at least one sensed electrode voltage (Fig. 17: output of the low pass filter sub-block 122; [00198] lines 3-4: which is configured to convert the square wave signal to a sine wave signal of a predetermined frequency);
a trans-impedance amplifier (Fig. 14: transimpedance amplifier sub-block 128; Fig. 16-17: amplifier IC3 or IC 9) configured to both drive the adjusted bias drive signal and to measure at least one sensed electrode current (Fig. 16-17: TIA INPUT to TIA-OUT; [0202] lines 1-4: the current produced by driving the signal across the sample cell is picked-up by transimpedance amplifier sub-block 128 and converted into a voltage signal for communication to phase detector sub-block 130); 
a resistor across the trans-impedance amplifier (Fig. 16-17: indicating a resistor R10 across IC3 or a resistor R12 across IC9); and 
a second difference amplifier (Fig. 14: a phase detector sub-block 130; Fig. 17: HCT-phase-measurement +buffer: amplifier IC 12 or IC 13) configured to provide a measurement of the voltage across the resistor to the output of the trans-impedance amplifier (Fig. 17: indicating TIA-OUT is the input of HCT-phase-measurement +buffer block), wherein the trans-impedance amplifier is further configured to feed into the analog to digital converter input of the micro-controller (Fig. 14: indicating the output of the phase detector sub-block 130 is fed into the microcontroller block; Fig. 2B: indicating the analogue interface 306 is between the strip port connector, inserted by the test strip, and the processor 300; since the signal generated in the test strip is analog and the signal in the processor is digital, the signal fed into the microcontroller block must be converted from analog to digital for processing in the processor).

Malecha does not explicitly disclose an error amplifier configured to compare the at least one sensed electrode voltage to the generated bias drive signal.
However, Joseph teaches a test strip 800 (Fig. 8; page 14, para. 2, lines 1, 5) including a working sense line 826a,c,b and a counter sense line 224a,c,b for respective electrodes 814a, 216a (Fig. 8; page 18, para. 4, lines 8-11).  Correspondingly, the electrode compensation circuit 900 (Fig. 9; page14, last para. lines 1-2) includes a current-to-voltage amplifier 310 (page 14, last line to page 15, line 1), a second input of the operational amplifier 320 coupled to an output of operational amplifier 910 (page 15, para. 2, lines 4-5).  Operational amplifier 320 adjusts its output until the voltage appearing at its second input is equal to the commanded voltage appearing at its first input (page 15, para. 3, lines 1-3), so that any parasitic resistance in counter sense line 224 or working sense line 826 will not cause a potential drop, and the voltage appearing across the inputs of operational amplifier 910 is substantially the same as the voltage across the measurement cell (page 15, para. 3, lines 6-8).  Thus, Joseph teaches an error amplifier (Fig. 9: amplifier 320) configured to compare the at least one sensed electrode voltage to the generated bias drive signal (page 15, para. 3, lines 1-3, 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malecha by incorporating the error amplifier into the microcontroller as taught by Joseph because the error amplifier would avoid the potential drop caused by parasitic resistance in counter sense line and working sense line (page 15, para. 3, lines 6-7), and ensures the voltage appearing across the inputs of operational amplifier is substantially the same as the voltage across the measurement cell (page 15, para. 3, lines 7-8).  The combination of Malecha and Joseph would necessarily result in the trans-impedance amplifier using the output of the error amplifier to drive the adjusted bias drive signal and to measure at least one sensed electrode current.

Regarding claim 12, Malecha teaches the electrode bias circuit block (Fig. 14: signal generation sub-block 120) is an digital to analog converter (DAC) ([0195] lines 10-12: microcontroller 112 employing an A/D converter to measure voltages received from a phase-detector sub-block; thus the signal to be processed in microcontroller is digital signal and the signal generated from the analytical test strip sample cell interface sub-block 124, so that the signal generation sub-block 120 would be a digital to analog converter DAC).

Regarding claim 13, Malecha teaches the hand-held test meter (Fig. 1; [0047] line 1: a test meter 200) is configured for the determination of glucose in a whole blood sample ([0045] lines 1-2: for testing analyte (e.g., glucose) levels in the blood of an individual) applied to the electrochemical-based analytical test strip ([0047] lines 1-2: test meter 200 can be turned on by inserting a test strip 100).

Regarding claims 14 and 19, Malecha teaches the electrochemical-based analytical test strip (Fig. 1, 3A; [0047] lines 1-2: a test strip 100) comprises: 
an electrically insulating base layer (Fig. 3A; [0051] line 3: a substrate 5; [0052] lines 19-21: substrate 5 can be in the form of a polyester sheet such as a polyethylene tetraphthalate (PET) material, which is electrically insulating); 
a patterned electrically conductive layer (Fig. 3A; [0051] lines 4-5: a first conductive layer 50 which can also be referred to as electrode layer 50) disposed on the electrically insulating base layer (Fig. 3A; [0051] lines 3-4: disposed on substrate 5 can be a first conductive layer 50) and including at least one electrode (Fig. 3A; [0051] line 13: the electrodes 10, 12, and 14; here the electrode layer 50 having characteristic structures of the electrodes is deemed to be patterned); 
an enzymatic reagent layer (Fig. 3A; [0051] line 6: reagent layers 22a and 22b) disposed on the at least one electrode ([0051] lines 13-14: the electrodes 10, 12, and 14 are disposed for contact with the reagent layer 22a and 22b; Fig. 3A: indicating reagents layers disposed on the electrodes); 
a patterned spacer layer ([0051] line 5: an insulation layer 16; Fig. 3A: showing the insulation layer 16 is patterned); and 
a top layer (Fig. 3A; [0051] lines 6-8: an adhesive layer 60, a hydrophilic layer 70, and a top layer 80 forming a cover 94; here the cover 94 is deemed to be the top layer), wherein the patterned electrically conductive layer (Fig. 3A: electrode layer 50) includes:
a plurality of electrodes (Fig. 3A; [0051] line 13: the electrodes 10, 12, and 14);
a plurality of electrode tracks (Fig. 3A; [0054] lines 6-8: a first working electrode track 8, a second working electrode track 9, a reference electrode track 7).

Malecha does not explicitly disclose at least one electrode voltage sensing connections configured to sense electrode voltage of at least one of the plurality of electrodes; at least one electrode voltage sensing connection track configured for operable communication of a sensed electrode voltage to the hand-held test meter (claim 14) or each of the plurality of voltage sensing connections includes: an electrode voltage sensing track; and an electrode voltage sensing pad (claim 19).
However, Joseph teaches a test strip 1200 (Fig. 12; page 18, para. 4, line 2) including a working sense line 826 and a counter sense line 224 that have respective points 1206, 1208 where they intersect respective electrodes 814a, 216a,  (Fig. 12; page 18, para. 4, lines 2-3 to page 19, para. 1, line 1).  The sensing lines 224, 826 enable interrogation of the electrodes 216a, 814a and associated fingers for structural defects; if a defect is found, it can be compensated for or it can be indicated and the test strip 1200 can be disposed of and a new one used; this helps to eliminate errors in the measurement of the desired characteristic of the fluid sample (page 19, para. 2, lines 1-5).  Thus, Joseph teaches at least one electrode voltage sensing connections (respective points 1206, 1208) configured to sense electrode voltage of at least one of the plurality of electrodes (page 19, para. 1, lines 9-10); at least one electrode voltage sensing connection track (sensing lines 224, 826) configured for operable communication of a sensed electrode voltage to the hand-held test meter (page 19, para. 2, lines 1-5), and the electrode sensing connection track includes an electrode voltage sensing track (Fig. 12: 224c, 826c) and an electrode voltage sensing pad (Fig. 12: 224b and 826b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malecha by incorporating the sensing lines as taught by Joseph because the sensing lines enable interrogation of the electrodes and compensate for defects to eliminate errors in the measurement of the desired characteristic of the fluid sample (page 19, para. 2, lines 1-5).  

Regarding claim 15, Malecha teaches the plurality of electrodes includes:
a first working electrode (Fig. 3A; [0054] lines 2-3: a first working electrode 12);
a second working electrode (Fig. 3A; [0054] line 3: a second working electrode 14); and
a reference electrode (Fig. 3A; [0054] line 2: a reference electrode 10).

Regarding claim 16, Malecha and Joseph disclose all limitations of claim 15 as applied to claim 15.  Joseph further teaches a first electrode voltage sensing connection (point 1208) in electrical connection with the first working electrode (Fig. 12: indicating point 1208 in electrical connection with the electrode 216a); and a third electrode voltage sensing connection (point 1206) in electrical connection with the reference electrode (Fig. 12: indicating point 1208 in electrical connection with the electrode 814a).  
Malecha and Joseph do not explicitly disclose a second electrode voltage sensing connection in electrical connection with the second working electrode.
However, Joseph teaches two sense lines 826 and 224 for respective two electrode 814a and 216a at respective points 1206 and 1208 (Fig. 12; page 18, para. 4, lines 2-3 to page 19, para. 1, line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malecha and Joseph by incorporating the sensing line to the second working electrode as those two sensing lines to the two electrodes as suggested by Joseph because the sensing lines enable interrogation of the electrodes and compensate for defects to eliminate errors in the measurement of the desired characteristic of the fluid sample (page 19, para. 2, lines 1-5).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 17, Malecha teaches the patterned electrically conductive layer (Fig. 3A: conductive layer 50) comprises a carbon-containing material ([0053] lines 3-4: conductive layer 50 can be made from a carbon ink that is screen-printed onto substrate 5).

Regarding claim 20, the designation “wherein a voltage drop of the electrode voltage sensing track is insignificant in comparison to a voltage drop at the associated electrode” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Malecha in view of Joseph teaches all structural limitations of the presently claimed electrochemical-based analytical test strip, and thus the sensing lines having the electrode voltage sensing track would have an insignificant voltage drop in comparison to that of the electrode.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malecha in view of Joseph, and further in view of Mabry (U.S. Patent Pub. 2008/0050451).
Regarding claims 8 and 18, Malecha and Joseph disclose all limitations of claims 4 and 14 as applied to claims 4 and 14.  Joseph further discloses each of the plurality of voltage sensing connections (respective points 1206, 1208) are electrically connected to a single one of the electrodes (Fig. 12: indicating points 1206 and 1208 electrically connected to its respective electrode 814a and 216a).
Malecha and Joseph do not explicitly disclose the distance between each of the plurality of voltage sensing connections and its electrically connected single one of the electrodes is less than 10 mm.
However, Mabry teaches a test strip is about 3 inches in length ([0094] lines 7-8), which is 7.62 mm.  Since the distance between the voltage sensing connection and the electrode must be less than the length of the test strip, the distance must be less than 7.62 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malecha by adjusting the distance between each of the plurality of voltage sensing connections and its electrically connected single one of the electrode within the claimed range as suggested by Mabry because it is a suitable distance for the test strip.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795